 In the Matter of THE CENTRAL DISPENSARY&EMERGENCY HOSPITALand.BuILDING SERVICE EIVIPLOYEES"INTIRN,kTIONAL"UNION, A. F. L.In the Matter of THE CENTRAL DISPENSARY&EMERGENCY HOSPITALandUNITED CONSTRUCTIONWORKERS BUILDING SERVICE AND MAIN-TENANCE WORKERS,LOCAL 120,C. I. O.CasesNos.R-4163 and R-3548, 'respectively.Decided'September26, 10.42Jurisdiction:hospital within District of Columbia.Investigation and Certification of Representatives:existenceof question : filingofpetition at time when question, concerning representation had alreadyarisen and was pending; election necessaryUnit Appropriate for Collective Bargaining:non-professional and non-technicalemployees, with specified inclusions and'exclusions ; stipulation as to.Practice and Procedure:request of one of petitioners for,permission to withdrawits petition,granted.Mr. Albert P. Wheatley,for the Board.Mr. 'Joseph C. McGarraghy,of Washington, D. C., for the hospital.Mr. Samuel Levine,M. Walter L. James, Jr.,ofWashington, D. C., for the Interna-tional.Mr. Harley G. Moorhead, Jr.,of counsel to the Board.DECISIONDIRECTION OF ELECTIONANDORDERSTATEMENT OF THE CASEOn October 7, 1941, and January 6, 1942, respectively, United Con-structionWorkersBuilding Service and Maintenance Workers, Local120, affiliatedwith the Congressof Industrial Organizations,hereincalled Local 120,1 filedwith theRegionalDirectorfor the Fifth RegioniLocal 120 filed its petition in this proceeding and untilMay15, 1942, participatedin the proceeding under the name Building Service and Maintenance Workers, Local 120,C. I. O.; on that day it filed a motion to substitute for that name the name appearingabove.The Board issued an order upon notice thatif cause tothe contrary were not44 N. L RB.,No. 97.533 534DECISIONS OF NATIONAL LABOR RELATIONS BOARD(Baltimore, Maryland) a petition and an amended petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of The Central Dispensary & Emergency Hos-pital,Washington, D. C., herein called the Hospital, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On February 4, 1942, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c) ofthe Act, and Article III, Section 3, of National Labor Relations BoardRules and Regulation s-Series ^2, as amended, ordered an investigationand authorized the Regional Director to conduct it and to provide foran appropriate hearing upon due notice.On February 6, 1942, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Hospital and Local120.Pursuant to notice a hearing was held on February 12, 1942,atWashington, D. C., before E. K. 'Shawe, the Trial Examiner dulydesignated by the Chief Trial Examiner. The Company and Local 120-were represented by counsel, participated in the hearing, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.The Hos-pital appeared specially at the hearing for the purpose of moving todismiss the proceeding for want of jurisdiction on the ground thatthe Act did not apply to the hospital operations since the Hospital wasnot engaged in trade, ti affic, or commerce within the meaning, of theAct and since the Hospital is a non-profit-making institution, semi-public in character, a substantial part of its revenues being obtainedfrom public funds.The Hospital participated further at the hear-ing only upon reservations appropriate to preserving its objectionsto the jurisdiction of the Board.The Trial Examiner did not ruleupon the motion to dismiss, which was directed to the Board. TheTrial Examiner did make rulings on other motions and on objectionsto the admission of evidence; these rulings are hereby affirmed.Theparties requested oral argument before the Board, the request wasgranted, and, on March 3, 1941, the parties appeared by respectivecounsel before the Board and orally presented arguments directed'tothe issue of the Board's jurisdiction.The Board considered the argu-ments of counsel and the authorities referred to and relied upontherein.On April 29, 1942, the Board entered a Decision and Direc-tion of Election in the proceeding,,, In this decision the Hospital'smotion to dismiss was denied for reasons therein set forth and hereinagain set forth.shown before May 20, 1942, the motion would be granted and no objection being raised,the Board on May 21, 1942, granted the motion and effected the substitution(On June12, 1942, Local 120 filed another motion to change its name further ; the Board deniedthis motion on June 17, 1942, but without prejudice to subsequent renewalLocal 120 didnot renew the motion ) THE CENTRAL DISPENSARY & EMERGENCY HOSPITAL535On May 16, 1942, Building Service Employees' International Union,A. F. L., herein called the International, filed a petition alleging thata question affecting commerce had arisen with respect to representa-tion of employees of the Hospital and that the International repre-sented a majority of said employees.On May 23, 1942, an amend-ment 2 to the Direction of Election of April 29, 1942,,was issued toextend the time for-holding an election pursuant to that Direction.Prior to the holding of an election, the Board, on June 17, 1942, issuedan order vacating the Decision and Direction of Election, as amended,and by the terms of this order reopened the record, consolidated theproceeding initiated upon the petition of Local 120 (Case No. R-3548)with the proceeding initiated upon the petition of the International(Case No. R-4163), and referred the consolidated proceedings to theRegional Director with authorization and direction for further in-vestigation and hearing.On June 29, 1942, the Board received from Local 210 a letter datedJune 27, 1942, in which Local'120 stated that it desired to withdraw-the petition it had filed in the original- proceeding, Case No. R-3548.Pursuant to notice served upon the Hospital,Local 120, and the Inter-national, a further hearing was held at Washington, District of Co--lumbia, on August. 17, 1942, before Earle K. Shawe, Trial Examiner.The Hospital and the International appeared at this hearing.Local120 did not appear.The request of Local 120 to withdraw its peti-tion in Case No. R-3548 is hereby granted, and an appropriate ordershall be entered herein.At the hearing held on August 17, 1942, theHospital and the International participated,and all parties werewitnesses, and to introduce'evidence,bearing on the issues.3The TrialExaminei's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the Board makes the following;FINDINGS OF FACT1.THE BUSINESSOF THE HOSPITAL 4The Central Dispensary and Emergency Hospital -maintains andoperatesa'generalhospital in the city of Washington, District of Co-2 41 N L R. B. 2153 As at the former hearing held on February 12, 1942, the Hospital participated in thehearing subject to reservations appropriate to preserve its objections to the jurisdictionof the Board4At the hearing held on August 17,, 1942,the attorney representing the Hospital statedthat the business of, the Hospital has not changed substantially since the hearing heldon February 12, 1942.No additional evidence bearing on the issue of the Board's jurisdic-tion was introducedThe findings of the Board withlrespect to the business of the Hospitalare hence in the form of the Decision issued by the Board on April 29, 1942 536DECISIONS OF NATIONAL LABOR' RELATIONS BOARDlumbia.The hospital building contains 280 beds in private and semi-private rooms and in wards; it also contains floor space leased to afirm of private doctors who there operate X-ray equipment, payingtheHospital an annual rental of $6,600 and agreeing to do somecharity work.The Hospital provides, facilities for treating medicaland surgical cases, excluding contagious and obstetrical cases; ithandles emergency cases and for that purpose maintains and operatestwo ambulances; it also maintains a dispensary.The Hospital is oneof the District's largest, and 10 percent of its patients come to it fromVirginia and Maryland. In the year 1940 the income which the Hos-pital received for the treatment of patients exceeded $594,000, and theHospital also receives an income from a centrally located parking lotinWashington and from other investments-and from gifts and en-dowments.-The Hospital employs 120 professional employees and230 non-professional employees.The Hospital purchases materials and supplies at a cost of approx-imately $20',000 a month.About 25 percent of these are, purchasedoutside of the District and ,delivered directly from points outsideof the District; about 75 percent are purchased from local dealers,and these materials and supplies also originate outside the District.The Hospital receives bids for some of its supply purchases, forothers it deals as a member of a buyers' group.The income and loss from' operation of the Hospital dividesroughly into three groups of patients, namely, private patients, com-mercial contract patients, and government or charity patients.TheHospital makes a profit in its dealings' with private patients, whocontribute approximately 50 percent of it's business; it makes littleor no profit in servicing patients who come'to it pursuant to com-pensation or group health contracts, representing about 30 percentof its business; it loses about 50 percent of its costs in treating patientswho come, to it pursuant to contracts or agreements entered intoseverally with government agencies and the Community Chest, repre;senting about 20 percent of its business.The exact nature of theHospital's contracts or agreements with the Community Chest, whichprovided about 41/2 percent of its 1940, income, and with HealthSecurity Administration, which provided 2 percent of its 1940 income,does not appear in the record.The income and loss from the Hospi-tal's contract with the Health Department of the District of Colum-bia, in accordance with which the Hospital received about 111/2 per-cent of its 1940 income, is clearly established. In its appropriationfor the District, Congress allots specific sums for the Hospital andfor other hospitals in the District, amounts which are to be paid inaccordance with contracts the hospitals have entered into with the THE CENTRALDISPENSARY &EMERGENCYHOSPITAL537HealthDepartment of the District.5Hospital's costs exceedits return under this contract and under itsagreementswith Health Security Administration and WashingtonCommunity Chest total approximately $100,000 a year, and the Hos-pitalcontends that this rendering, of service at a loss establishes itsstatus asa charitable institution.The other contracts which theHospitalentered into for service to group health and compensationcases were,at the time they were negotiated, calculated to return tothe Hospital its costs, or a little more.,'Private patients are chargedat a rate whichreturns'a,profit.In 1940 the Hospital made anoperating profit of $750.Although it incurred an operating loss in1941, thislosswas more than recouped by the Hospital's return fromits investments and the Hospital's books for 1941 showed a net profit.The Hospital was incorporated under articles which recite : "Thatthe particularobject of the association or society is to provide a suit-able building in the City of Washington, District of Columbia, for adispensary where -all needy persons, without distinction, may be pro-vided gratuitously with medical and surgical service and treatmentand with medicine."The Hospital has expanded in activityand sizesinceits incorporation in 1882, and although it still operates under acharter which contains this provision, the superintendentof the Hos-pitalstated that the charter had become obsolete.The Hospital nowdoes a negligible amount of pure charity where no feesare charged.It collectswhat it can from indigent.The District of Columbia Wage Board has issued an order inter-preting theMinimumWage Act of the District as applicable to femaleIn its appropriation,54 Stat 323,Congress appropriated$80,000 for the Hospital,including$25,000 for George Washington University clinic, all to be paid In accordancewith District Health Department annual contractsThese contracts are divided in threeparts, as follows:1.Hospitalization for emergency cases;Emergency.treatments ; X-rayservice ;Ambulance service.2.Clinic visits;Redressings.3A lump sum appropriationto reimburse the Hospital for personal services of its out-patient department employees,including surgeons and doctors of the George Washington School of Medicine assignedto the clinic for student training.The services furnished under parts 1 and 2,above,are upon the certification of the PermitBureau of the Health Department and are on an earned basis . The income and cost forspecific services are given below :IncomeExpenseWard care-------------------------------$2 90'$5. 56Clinic visits,including lump sumappropriation for personnel______________.751 16Ambulance runs__________________________1.002.50Emergency room treatments_______________..651.516Group health patients were treatedat a chargeof $5 a dayuntil October or November1941; therate was thenraised to $5 50 a day, and It has subsequently been raised to $6a day.The returnfor treatingcompensation cases isnot quite equal to theexpense of$5 56 a day, and the Hospital is seeking a rate Increase.- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARD,employees of the Hospital.'The Hospital observes the restrictionsof the act, but contends that its compliance is voluntary.Other non-profit-making organizations which operate in the District have enteredinto several contracts with a union certified in each case by the Board.'The Hospital contends that it is not engaged in trade, traffic, orcommerce within the meaning of the Act. It does import from pointsoutside of the District of Columbia each month materials and suppliesvalued at approximately $5,000, but jurisdiction of the Board does notdepend upon these facts relevant to commerce between the District ofColumbia and the several States.The Hospital operates within theDistrict of Columbia.Congress legislates for the District of Columbiaunder powers granted by the Constitution in the commerce clause, butit also legislates for the District under plenary powers similar to thosewhich a State may exercise within its own territory.° IiiNationalLabor Relations Board v. Fainblatt,306 U. S. 601, Mr. Justice Stonestated that the National Labor Relations Act was intended by Congressto extend to the reaches of its Constitutional power.We do not find merit in the Hospital's contention that the jurisdic-tional words of the Act "trade, traffic, commerce, transportation orcommunication" are inappropriate to describe the activities of the Hos-pital.,InU. S. v. American Medical Association,1)the Association,which was charged with violation of the Sherman Act, contendedthat restraint of trade was not a concept applicable to the medicalprofession and to certain alleged activities, including restraint prac-ticed by excluding doctors from the use of hospital facilities.TheCircuit Court of Appeals held that the alleged activities of the Asso-'In the course of its administration of this Act, 40 Stat 960. the Wage Board enteredOrderNumber 4, "Public HousekeepingMinimumWage Order." It therein defined theterm "public housekeeping" to includeinter aliathe work, of waitresses, cooks, kitchenhelp, chambermaids.linen-room girls,chaiwomen,cleaners,telephone operators, elevatoroperators, and also " . .all such non-professional workers as may be properlyclassifiedin this occupation in-the following .(13) hospitals . . .8Navy Cafeteria, Young Women's Christian Association, and Welfare and lied eationalAssociation have each entered into contracts with United Cafeteria Employees' Local 471(C 1 0 ) subsequent to Board proceedings in which jurisdiction of the Board was notchallengedOConstitution of U S, Ait 1, Sec 8, Cl17; Atlantic Cleaners &Dens Y. U8, 286TIS 427, see alsoNeild v District of Columbia,App D C. 110 F (2d) 246 InAtlanticCleaners if Dyers v. US, cleaners and dyers were charged with violationof Section3 of the Sherman Antitrust Act with respect to the business they carried on in the Districtof ColumbiaThe Supreme Court arsumed without deciding that "trade or commerce"would not apply to service industries like that of defendants, insofar ascommerce amongthe several States was contemplated, but it held that the same wordsrequireda broaderconstruction in a section of the Act dealing with commerce within the District. TheCourt stated that Congress had intended the Act to apply to the extent of the Constitutionalpower granted Congress, and held that the act did apply to the business of defendantscarried on in the DistrictIn the National Labor Relations Act Congress did not enacta separate section applicable to trade or commerce carried on in the District, but it didincrease the categories of jurisdictional activity beyond "trade or commerce" as plira'edin the Sherman Act, and made the National Labor Relations Act applicable to "trade,traffic,commerce, transportation, or communicationwithin the District of Columbiai0App. D C, 110-F (2d) 703 THE CENTRAL DISPENSARY & EMERGENCY HOSPITAL539ciation constituted restraint of trade; stating that the phrase "restraintof trade" had developed a meaning which covered any occupation inwhich men engaged for a livelihood. In the present case the Hos-pital pursues its various activities for a livelihood only in the sensethat it seeks to maintain corporate existence as a going concern, butwe note from theAmerican Midical Associationcase that the word"trade" need not exclude from its meaning all medical and hospitalactivity.Nor can we hold that the Hospital is not engaged in trans-portation,11The ambulances which the Hospital operates in aid ofits emergency business are engaged in a specialized form of transpor-tation, but it is important transportation carried on by the Hospitalon a fee basis.More determinative is the general nature of hospitalbusiness, which has been held by the United States Supreme Courtto constitute trade or commerce as the words are used in conjunctionwith each other. InJordan v. Tashior,278 U. S. 116, the SupremeCourt held that the buying of land for the purpose of operating itgeneral hospital was within the meaning of the words "trade" and"commerce" used in 'conjunction. '-with each, other.The generalnature of hospital business is hence within the meaning of trade orcommerce.The fact that the Hospital is not operated for the purpose of re-turning a profit to its owners is stressed by counsel for the Hospital,but we are cited to no cases holding that the power conferred onCongress in the commerce clause is limited to interstate transactionsentered into with motive of financial gain.Statements or -holdingsto the contrary appear in numerous decisions."Adverting to thetransactions in which the Hospital purchases goods with which tocarry on its activities, we discover that the Hospital is enteringinto the latter transactions with vendors whose activity is presum-ably in every sense commercial.We are of the opinion that the trans-actions entered into with such vendors do not lose their commercialcharacter, even'if we asume that the Hospital engages in them withThe Hospital in its argument has not noted that the Act confess jurisdiction over trans-portation and communication within the DistrictThe communication engaged in by theHospital is no doubt collateral and incidental,but we note that it employs persons to serveas telephone operators and publishes certain pamphlets in the course of its business1' In this case the State of California was resisting the effoits of certain citizens of Japanwho were seeking to form a corporation which was to buy land and thereon operate it generalhospitalThe State contended that the aliens could not take title to the land in the corpora-tion, even though they might incorporate : the aliens contended that power to hold land forthe hospital was contemplated in it treaty between United States and Japan, \\herein respec-tive foreign subjects were granted the right to engage in trade or commerce in the respectivecountriesThe Supreme Court of the United States upheld the contention of the Japanesealiens.1-1See, for example,AssociatedPress vN L RB, 301 U S 104,128-9:U S v Hill,248 U. S 420;see alsoBite, national Text Book Co v Pigg,217 U. S 91,93InCaminetti vU S,242 U. S 470,the Supreme Court held that the use of the word "traffic"in the title ofthe White Slave Traffic Act did not indicate that Congress intended that act to apply onlyto transportation undertaken with a profit motive i540DECISIONSOF NATIONALLABOR RELATIONS BOARD'amotive other than for profit.The commerce clause looks to theactivities which are carried on, rather than to motives.The juris-diction, conferring words of the National Labor Relations Act, "trade,,traffic, commerce, transportation or communication" are words ofactivity, and.when used together do not give a connotation of essen-tialmotives.The activities of the Hospital, even if they should beregarded as non-profit-making, are within reach of the power ofCongress and the terms used by if in conferring jurisdiction on theBoard.,The Hospital contends that it is a charitable institution, but neithercharitable institutions nor their employees are exempted from opera-tion of the Act by its terms, although certain other employers 14 andemployees 11 are exempted. If Congress did not intend to except,charities from the scope of the Act, an exact determination of theHospital's status in this respect becomes immaterial:We may notein passing, however, that the Hospital does practically no businesswithout compensation, and that only one-fifth of its business is carriedon with the expectation of financial loss.The Hospital's obsoletecharter still recites that theHospital exists for the purpose ofrendering medical service and dispensing medicines gratuitously, butthe Circuit Court of Appeals for the District of Columbia has heldthat the purpose recited in the charter is immaterial; that it is whatthe Hospital does that determines its nature.White v. Central Dis-pensary and Emergency Hospital.beIn'the same case the Court heldthat the fact Congress appropriates money for the Hospital does notprove it to be a charity, but only that the Hospital is a worthy cause,like the merchant marine, for example.17The Hospital has cited to us cases wherein State courts havedecided that application of labor legislation to hospitals and their14 Section 2 (2), ' . . . the United States, or any State or political subdivision thereof,or any person subject to the Railway Labor Act, as amended from time to time, or anylabor organization ..., or anyone acting in the capacity of officer or agent of such labororganization."The Hospital states that it is semipublic, and relies on the fact that it receives from theUnited States by appropriation of Congress money which is disbursed according to con-tracts entered into by the Hospital and the District Health Department.The fact thatthe Hospital may render valuable services, or that the United states, conceivably and ifnecessary, might take over and operate the Hospital, does not alter the contractual natureof the relationship.See N. LR B v W. H. Carroll, 1Cir., 120 F. (2d) 457; see and cf.U S v. Bethlehem Steel Corp.,decided February 16, 1942.The Hospital may contem-plate loss under the contracts ; but this is insufficient to bring the Hospital within theexemption accorded to the United States in Section 2 (2).11 Section 2 (3), " .any individual employed as an agi icnltuial laborei, or in thedomestic service of any family o1 person at his home, or any individual employed by hisparent or spouse."16 99 F. (2d) 355, 119 A. L. R 1002."Recognition of the Hospitals charitable activities in past years has been accorded tothe Hospital by District tax authorities, who have granted it an exemption from taxes onhospital property.The propriety of this exemptionisnow being reexamined. THE CENTRAL DISPENSARY & EMERGENCY HOSPITAL541employees would be contrary to the public policy of the State."'We do not find declaration or persuasive analogy that a similarpublic policy, exists in and for the District of Columbia. In theminimum wage law applicable to the District, Congress did; notexempt hospitals, and the District Wage Board in its interpretationof that law specifically ruled that employees of District hospitalswere included among those protected thereby.19Congress did notexclude employees of charitable institutions or hospitals from theoperation of the Workmen's Compensation Act.20Nor have courtsof the District decided that hospitals and charitable institutions arenot liable for their torts.21We have considered the cases cited to us-by counsel' for the Hospital, but find therein no reason why weshould construe the National Labor Relations Act as inapplicableto hospitals operating in the District of Columbia.Hospitals operat-ing in the District of Columbia are held responsible for acts incidentto their operation, and in our opinion this responsibility should extendto rights accorded to employees by tll'e National Labor Relations Act.As the Supreme Court of Minnesota pointed out inNorthwesternHospital v. Union'22employees of hospitals, like employees of auto-mobile factories, must live upon their wages.And as a New YorkCourt pointed out inNew York Labor Relations Board v. McChes-ney,23the right of hospital employees to strike or to join a union doesnot depend upon a labor relations act.The Hospital, within the District of Columbia, engages-in manybusiness transactions, and operates as a large business, purchasing ma-terial and supplies at a cost of $20,000 monthly and balancing its booksat a figure close to half -a million dollars annually. 'Exclusive ofemployees not involved herein it employs approximately 230 persons,and reference to the categories of employees set forth in Section V,herein, will reveal that the Hospital employs many persons who dothe same work as that which is carried on in the course'of many dif-19Western PennsylvaniaHospital v.Lichliter,340 Pa. 382, 17 Ail (2d) 206, 132 A. L. R.1146;Jewish Hospital vDoe, 252 App Div. 551, 300 N Y. Stipp 1111.11Pub.No. 215, 65th Cong., 40 Stat 960; Wage Board Order No. 4.20District of Columbia Code, 36-502 ; 45 Stat. 600, 52 Stat. 689.21 InHughesv.President and Directors of Georgetown College,33 F Supp 867, the Couit,in considering whether a hospital in the District was liable, for the negligence of itsemployees, noted that the iule exempting charities from liability for such negligence isbased on public policy, and, without discussion of the public policy obtaining in the District,followed the general rule which limits the exemption to cases wherein the injured personis a beneficiary of the charity being administeredThe Court applied this rule to permit aprivate nurse of a patient to recover, and in so doing relied upon the view which it statedthe cases strongly support, that employees of a hospital are not beneficiaries of the hospital'scharity, but are strangeis.to itSee alsoAndrews v Y. M. CA , 226 Iowa 373, 284 N W.186, upon which the Court relied(Subsequent to the filing of the first decision herein theCircuit Court of Appeals for the District of Columbia has afdimed the judgment inHughes V.President and Directors of Georgetown Hospital,[App. D C ] June 30, 194222 208 Minn. 384, 294 N W 21523 175 Misc. 95, 27 N Y Supp (2d) 866 (Aff'd without opinion. Id , 870) 542-DECISIONSOF NATIONAL LABOR RELATIONS BOARD ,ferent private businesses.The Supreme Court of the United Stateshas stated that Congress intended the National Labor Relations Actto extend to,the reaches of the Constitutional power of Congress; andwe'find' no goad and valid reason to deny to the employees of theHospital the benefits of the Act.We find that the-operations of theHospital constitute. trade, traffic, commerce, and transportation be-tween the several States and the District of Columbia acid within theDistrict of Columbia, and accordingly decide 24 that the Act confersjurisdiction over the Hospital and its employees.U. THE ORGANIZATIONS INVOLVEDUnited Construction Workers, Building Service and MaintenanceWorkers, Local 120, affiliated with the Congress of Industrial Organ-izations, is .a labor organization admitting to membership the non-professional employees of the Hospital.Building Service Employees' International Union, affiliated ' withthe American Federation of Labor, is a labor organization admittingto membership the non-professional employees of the Hospital.III.THE QUESTION CONCERNING REPRESENTATIONOn May 16, 1942, when the International filed its petition in CaseNo. R-4163, the proceeding involving the Hospital and Local 120was pending before the Board as is above stated in the '`Statementof the Case."The representative of the International testified, andwe find, that he had personal knowledge that the proceeding waspending and that,the Board had found as a fact that a question con-cerning the representation of employees of the Hospital had arisen.For this reason the International did not request the Hospital torecognize it as the bargaining agent of the Hospital's employees.Since a question concerning representation of the Hospital's employeeshad already arisen and was still pending, and since the Hospital-wasand.still is contesting the jurisdiction, of the Board ,25 -Nye find that it24 SeeU S v Dui by,312 U. S 100, 12026On May 25, 1942, the Hospital filed an action in the District Court of the Disti ict ofColumbia,praying that the members of the Boai d be enjoined from conducting an electionamong the employees of the Hospital or certifying any labor organization as their repre-sentative"or from otherwise undertaking to exercise jurisdiction over the plaintiff and itsemployees by reason of anything contained in the National Labor Relations Act " On June 9,1942, the Board filed a motion to dismiss said action in said courtAlthough the Hospitalon June 15, 1942 filed"Points and Authorities in Opposition to Motion to Dismiss,"it hasnot prayed for or been granted a temporary restianning orderAs is stated above in "State-ment of the Case," the Hospital appeared at the beating held on August 17 1942, andparticipated therein,reserving its objections to the Board's iuusdnctionBut it made nomotion to dismiss or abate the hearing,or in other wise raise the contention That theBoard should not proceed in the matter pending hearing on the Board'smotion to dismisstheHospital'saction for injunction., THE CENTRAL DISPENSARY & EMERGENCY HOSPITAL543was not necessary for the International to request recognition fromthe Hospital.The Hospital has stipulated, nd evidence introduced at the hearingindicates, that the International represents a substantial number ofthe Hospital's employees.26We find that a question has arisen concerning the representation ofthe Hospital's employees.IV.THE EFFECT OF THE QUESTION CONCERNING REPRrsINNTATION UPONCOMMERCEWe find that the question concerning representation which has arisen,occurring in connection with the operations of the Hospital describedin Section I above, has a close, intimate, and substantial relation totrade, traffic, commerce, and transportation between the several Statesand the District of Columbia and within the District of Columbia, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe International and the Hospital have stipulated and we findthat all non-professional and non-technical employees,including allattendants,maids,orderlies,porters,timekeepers,watchmen, tele-phone operators,ambulance drivers, elevator operators,housemen,cleaners,doormen, seamstresses,kitchenemployeesemployed in thedietary, and maintenance and repair employees,but excluding allprofessional, technical, clerical, and supervisoryemployees,and allengineers and firemen,constitute a unit appropriate for the purposesof collective bargaining.We further find that said unit will insureto employees of the Hospital the full benefitof their rightto self-organization and to collective bargainingand otherwise will effectuatethe policies of the Act.s°A statement of the Acting Regional Duiector Pot the Fifth Region was ,ntroduc d inevidenceThis statement, dated August 14. 1942, recites that the Acting Regional Dnectorexamined 60 application cards submitted to him by the International, that 33 of the cardsbone dates between May 9, and 28,1912,and 27 bin e no date but were represented to be ofdate subsequent to May 9, 1942. and that all of the cards bore apparently genuine andoriginal signaturesAt theheating the representative of the International exhibited tothe Trial Examiner 8 additional cards, indicating that a total of 68 employees desireThe cards were not checked against a pay ion of theHospital because it refused to furnish it pay ioll tor the purpose, stipulating in lien thereofthat the Inteinatio al does represent a substantial number of employees in the unit hereinfound appropriateIn our former decision, dated April 29, 1942, we found on the evidence then before itsthat there were 202 employees in the unit(The International adtises that the Ilospital isnow short-handed and that there ate only 180 employees in the unit; the Hospital to thecontiarv advses that there now are 230 employees in the unit .544DECISIONS OF NATIONAL "LABOR RELATIONS BOARDVI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which ' hasarisencan best be resolved by an election by secret ballot.We shalldirect that the employees of the Hospital eligible to vote in theelection shall be those in the appropriate unit who were employedduring the pay-roll period next preceding the date of the Direction,subject to the limitations and additions set forth in the Direction.Upon the-basis of the above findings of fact,and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW'1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Central Dispensary & EmergencyHospital,Washington, D. C., within the meaning of Section 9 (c)and Section 2 (6) and (7), of the National Labor Relations Act.2.All non-professional and non-technical employees of the Hos-pital, including all attendants, maids, orderlies, porters, timekeepers,watchmen, telephone operators, ambulance drivers, elevator operators,housemen, cleaners, doormen, seamstresses, kitchen employees em-ployed ill' the dietary,, and maintenance and repair employees, butexcluding all professional, technical, clerical, and supervisory em-ployees, and all engineers and firemen, constitute a unit appropriatefor the purpose of collective bargaining within the meaning ofSection 9 (c) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purpose of collective bargaining,with The Central Dispensary & Emergency Hospital, Washington,D. C., an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) ' days from the' date of thisDirection, under the, direction 'and supervision of the Regional Direc-tor for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all non-professional and non-technical employees of the Hospital, Washington, D. C., who wereemployed by the Hospital during the pay-roll period immediately pre- THE CENTRAL DISPENSARY & EMERGENCY HOSPITAL545ceding the date of this Direction, including all attendants, maids,orderlies, porters, timekeepers, watchmen, telephone operators, ambu-lance drivers, elevator operators, housemen, cleaners, doormen, seam-stresses,kitchen employees employed in the dietary, maintenance andrepair employees, and employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding all professional, technical, clerical, and supervisory em-ployees, all engineers and firemen, and employees who have since quitor been discharged for cause, to determine whether or not they desiretobe represented by, Building Service Employees' InternationalUnion, A. F. L., for the purpose of collective bargaining.ORDER PERMITTING WITHDRAWAL OF PETITIONUnited ConstructionWorkers Building Service and MaintenanceWorkers, Local 120, C. I. 0., having requested, and the Board havinggranted its request, that it be permitted to withdraw the petitionwhich it filed in this proceeding under name of Building Service andMaintenance Workers, Local 120, C. I. 0., the same being Case No.R-3548, consolidated on June 17, 1942, with Case No. R-4163,IT IS HEREBYORDEREDthat Case No. R-3548 be, and it hereby is,severed from Case No. R-4163, that in accordance with the requestof United Construction Workers Building Service and MaintenanceWorkers, Local 120, C. I. 0., its petition in Case No. R-3548 be, andithereby is, withdrawn, and that without prejudice to BuildingService Employees International Union, A. F. L., Case No. R-3548be, and it hereby is, closed.4 8 7 4 08-4 2-N of 44---35